--------------------------------------------------------------------------------

Exhibit 10.2
 
[FORM OF]


AMENDMENT NO. 1
TO
COMMON STOCK PURCHASE AGREEMENT




This AMENDMENT NO. 1 TO COMMON STOCK PURCHASE AGREEMENT this (“Amendment No.
1”), is dated as of November 14, 2007 and amends that certain Common Stock
Purchase Agreement dated as of November 14, 2007 (the “Purchase Agreement”) by
and between Rick’s Cabaret International, Inc., a Texas corporation (the
"Company"), and the purchasers listed on Exhibit A thereto (each a "Purchaser"
and collectively, the "Purchasers").


The Company agrees as follows:
 
1.           Section 2.2(l) of the Purchase Agreement is hereby amended and
restated to read as follows:


“(l)           Short Sales Prior To The Date Hereof.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including short
sales, of the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder until the date
hereof.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.” 


2.           Except as expressly amended or modified by this Amendment No. 1,
the Purchase Agreement remains in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed by its authorized officer as of the date first above written.
 

  RICK’S CABARET INTERNATIONAL, INC.        
By:
 
   
Name:
   
Title:

 
 

--------------------------------------------------------------------------------